Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 13-15, 18, 22-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 11,234,224 B2. in view of 3GPP TSG (R1-1806667) Title: Remaining issues for PUCCH structure in long-duration (hereinafter 3GPP) (Applicant Admitted Prior Art).
Claims 1, 18 and 27:
Takeda discloses a channel configuration method (See fig. 6 and col 9 lines 18- col 10 lines 18, channel config. method. Also see claim 1), comprising: determining that multiple physical channels overlap in a time domain (See fig. 6 and Col 10 lines 4-10, “by controlling multiplexing (allocation) of the UCI on the PUSCH based on the transmission start timings of the PUSCH and the UCI and the number of pieces of UCI that overlap the transmission duration of the PUSCH, it is possible to perform appropriate allocation per UCI and transmit each UCI”. Also see claim 1); and selecting a designated channel to carry information or data in the multiple physical channels (See fig. 6 and Col 10 lines 4-10, “by controlling multiplexing (allocation) of the UCI on the PUSCH based on the transmission start timings of the PUSCH and the UCI and the number of pieces of UCI that overlap the transmission duration of the PUSCH, it is possible to perform appropriate allocation per UCI and transmit each UCI”. Also see claim 1); a first Orthogonal Frequency Division Multiplexing (OFDM) symbol of the designated channel is not earlier than any one of preparation durations required for preparation of to-be-transmitted data corresponding to respective ones of the multiple physical channels (See fig. 6, col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH, so that it is possible to perform multiplexing similar to a case where the transmission timings/transmission durations of the PUSCH and the UCI are aligned without causing, for example, delay”. In fig. 6, multiplexed PUCCH and PUSCH do not come before their non-multiplexed channels and/or corresponding PDCCH/PDSCH), wherein the preparation duration is calculated starting from a last symbol of a channel or signal corresponding to each of the multiple physical channels, respectively (See fig. 5/b and 6, last symbol of PDCCH to the first symbol of PUSCH and last symbol of PDSCH to the first symbol of PUCCH/UCI).
With regards to claim 18, a storage medium (See fig. 12, storage/memory).
With regards to claim 27, a base station comprising a memory and a processor (See fig. 12, storage/memory and processor for a BS).
Takeda doesn’t disclose that the determined physical channel is a Physical Uplink Control Channel (PUCCH).
3GPP discloses that the determined physical channel is a Physical Uplink Control Channel (PUCCH) (See section 2.3, “The UE multiplex all UCIs on either one PUCCH…in slot n for a PUCCH group”). 
Takeda’s method of multiplexing PUSCH and UCI in a PUSCH can be modified by multiplexing PUSCH and UCI in a PUCCH, as disclosed in 3GPP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takeda with the teachings of 3GPP to improve the method disclosed by Takeda by including the feature of using designated PUCCH. The motivation to combine would have been to allow more flexibility when multiplexing to allow efficient use of resources.
Claim 3:
Takeda discloses when User Equipment (UE) transmits multiple overlapping PUCCH in a designated slot, the UE is configured to multiplex different types of Uplink Control Information (UCI) in one PUCCH, and the UE multiplexes all the corresponding types of UCI in one PUCCH to solve the multiple physical channels overlapping in the time domain (See fig. 6 and col 9 lines 55-57, “the transmission duration of the PUSCH and transmission durations of multiple UCI overlap”. In fig. 6, multiple UCIs are multiplexed in PUCCH).
Claim 4:
Takeda discloses when the different types of UCI comprise Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) (See fig. 6, UCI (E.G., A/N), in the designated slot, a first symbol of the designated channel is not earlier than a symbol with a first serial number of N1+X, and is not earlier than a symbol with a second serial number of N2+Y (See figs. 1A-E, 2A-E and fig. 6, multiplexed channel is not earlier than PDCCH and PDSCH symbols), wherein the symbol with the first serial number is the (N1+X)th symbol after a last symbol of symbols for Physical Downlink Shared Channel (PDSCH) or Semi Persistent Scheduling (SPS) PDSCH release corresponding to the first serial number (See figs. 1A-E and 6, UCI in a last or first symbol of the next slot to PDSCH), the symbol with the second serial number is the (N2+Y)th symbol after a last symbol of symbols for PDCCH corresponding to the second serial number (See figs. 2A-E and fig. 6, PUSCH is in the start or end of the slot next to PDCCH), where N1 is the number of symbols which corresponds to duration required for processing a PDSCH by the UE, N2 is the number of symbols which corresponds to duration required for preparing a PUSCH by the UE, and N1, N2, X and Y all represent the number of OFDM symbols(See figs. 1A-E and fig. 6, multiplexed channel is not earlier than PDCCH and PDSCH symbols. Also see col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH…”).  

Claim 6:
Takeda discloses determining a latest time among timeline ending time of preparation durations required for preparation of to-be-transmitted data corresponding to respective ones of the multiple physical channels to be an earliest starting time of the designated channel (See fig. 6, PUSCH has the latest time in the time domain; therefore, it will be the designated channel for multiplexing PUCCH and PUSCH. Also see fig. 6, col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH). 
Claim 7:
Takeda discloses selecting the designated channel comprises: selecting the designated channel from a physical channel set of UE or physical channel resources of the UE (See fig. 6, PUSCH is selected as the channel for multiplexing PUCCH and PUSCH).
Claim 8:
Takeda discloses selecting the designated channel comprises one of: selecting one of the multiple physical channels overlapping in the time domain as the designated channel (See fig. 6 and Col 10 lines 4-10, “by controlling multiplexing (allocation) of the UCI on the PUSCH based on the transmission start timings of the PUSCH and the UCI and the number of pieces of UCI that overlap the transmission duration of the PUSCH…”. Also see claim 1).
Claim 13:
Takeda discloses after determining that the multiple physical channels overlap in the time domain (See fig. 6, overlapping in TD), further comprising the following:
in a case where the multiple physical channels comprise time division multiplexed physical channels, processing the time division multiplexed physical channels, and discarding other physical channels except the time division multiplexed physical channels (See fig. 6, multiplexed PUSCH is processed and PDCCH is discarded).
Claim 14:
Takeda discloses a channel configuration terminal, comprising a memory and a processor, wherein the memory stores a computer program (See figs. 6 and 12, memory and processor), and the processor is configured to run the following program modules: a first determination module, configured to determine that multiple physical channels overlap in a time domain  (See fig. 6 and Col 10 lines 4-10, “by controlling multiplexing (allocation) of the UCI on the PUSCH based on the transmission start timings of the PUSCH and the UCI and the number of pieces of UCI that overlap the transmission duration of the PUSCH, it is possible to perform appropriate allocation per UCI and transmit each UCI”. Also see claim 1); and a configuration module, configured to select a designated channel to carry information or data in the multiple physical channels  (See fig. 6 and Col 10 lines 4-10, “by controlling multiplexing (allocation) of the UCI on the PUSCH based on the transmission start timings of the PUSCH and the UCI and the number of pieces of UCI that overlap the transmission duration of the PUSCH, it is possible to perform appropriate allocation per UCI and transmit each UCI”. Also see claim 1).
Claim 15:
Takeda discloses a second determination component, configured to determine a latest time among timeline ending time of preparation durations required for preparation of to-be-transmitted data corresponding to respective ones of the multiple physical channels to be an earliest starting time of the designated channel (See fig. 6, PUSCH has the latest time in the time domain; therefore, it will be the designated channel for multiplexing PUCCH and PUSCH. Also see fig. 6, col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH). 

Claim 22:
Takeda discloses a first symbol of an earliest physical channel among the multiple physical channels starts not earlier than the timeline ending time of any one of preparation durations T1, T2,..., Tn required for preparation of the to-be-transmitted data or processing durations corresponding to a channel or signal corresponding to the respective ones of the multiple physical channels, wherein n is the number of the multiple physical channels and is a positive integer greater than 1, and the preparation durations T1, T2,..., Tn are respectively calculated starting from the last symbol of channels or signals corresponding to respective physical channels of the multiple physical channels (See fig. 6, col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH, so that it is possible to perform multiplexing similar to a case where the transmission timings/transmission durations of the PUSCH and the UCI are aligned without causing, for example, delay”. In fig. 6, multiplexed PUCCH and PUSCH do not come before their non-multiplexed channels and/or corresponding PDCCH/PDSCH. Also see fig. 5/b and 6, last symbol of PDCCH to the first symbol of PUSCH and last symbol of PDSCH to the first symbol of PUCCH/UCI). 

Claim 23:
Takeda discloses that the first OFDM symbol of the determined physical channel starts not earlier than timeline ending time of any one of preparation durations T1, T2,..., Tn required for preparation of the to-be-transmitted data or processing durations corresponding to a channel or signal corresponding to the respective ones of the multiple physical channels, wherein n is the number of the multiple physical channels and is a positive integer greater than 1, and the preparation durations T1, T2,..., Tn are respectively calculated starting from the last symbol of channels or signals corresponding to respective physical channels of the multiple physical channels (See fig. 6, col 9 lines 30-36, “When the UCI is configured to come before the transmission start timing of the PUSCH, transmission preparation of the UCI is finished at a start of transmission of the PUSCH, so that it is possible to perform multiplexing similar to a case where the transmission timings/transmission durations of the PUSCH and the UCI are aligned without causing, for example, delay”. In fig. 6, multiplexed PUCCH and PUSCH do not come before their non-multiplexed channels and/or corresponding PDCCH/PDSCH. Also see fig. 5/b and 6, last symbol of PDCCH to the first symbol of PUSCH and last symbol of PDSCH to the first symbol of PUCCH/UCI).
Allowable Subject Matter
Claims 24-26 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. With regards to claims 1, 16, 18, and 19, on page 2-3 of the applicant’s remarks, the applicant argues Takeda discloses UCI is multiplexed in PUSCH and not in PUCCH as claimed.
The examiner respectfully disagrees. In previous final action the limitation was mapped with aforementioned 3GPP document; wherein section 2.3 discloses “The UE multiplex all UCIs on either one PUCCH…in slot n for a PUCCH group”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. US 11,218,998 B2 discloses overlapping PUSCH and PUCCH and multiplexing both into one channel. Zhao US 2021/0144702 A1 discloses PUCCH and PUSCH overlapping in time domain and discarding PUCCH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472